Citation Nr: 1444348	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.  This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the October 2009 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective November 12, 2008.  In the May 2011 rating decision, the RO, inter alia, determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.  

In February 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Veteran notified VA, through his authorized representative, that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In a November 2013written statement submitted by the Veteran's representative, the Veteran indicated that he wished to withdraw his appeals with respect to the issues of entitlement to service connection for diabetes mellitus and a higher initial disability rating for PTSD.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal is dismissed.




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


